department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend date c state dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues do you meet the operational_test under sec_501 c of the code no for the reasons described below do you qualify for exemption under sec_501 c of the code no for the reasons explained below facts you incorporated on pursuant to the nonprofit corporation laws in the state of c the purposes for which you were formed are to provide affordable housing and own lease and operate houses and dwelling units your specific purposes for which you are organized are letter cg catalog number 47630w to develop and nurture support systems and family structures outside of the limitations of heteronormative nuclear families to provide affordable housing to individuals and families for whom renting or owning a single dwelling_unit is not a viable option to retain younger generations and their innovative participation in your community to encourage and empower people for working for social change besides the above your bylaws list the following for your mission to engage in educational programs to eliminate prejudice and discrimination in housing and further the principles of tolerance and cooperation to maintain an open and safe space affirming to all people regardless of age race ethnicity veteran's status gender identity sexual orientation philosophical religious beliefs national origin or ability to reduce the ecological footprint of residents through conservation and improvements in building energy efficiency to keep monthly living_expenses low for collective members through budgeting chore sharing and long term planning you are primarily operating a housing cooperative and have purchased a single family house from fannie_mae using interest free loans from individuals in order to live in the cooperative membership is required and you have less than members membership is voluntary and non-discriminatory moreover your bylaws about membership eligibility state all who have a genuine interest in cooperative living and agree to share in the responsibilities required to run the collective shall be eligible to join regardless of race sex gender sexual orientation class age national origin cultural identity spirit or religious affiliation physical or mental ability hiv antibody disease status marital status family structure socioeconomic status educational status or other factors not relevant to successful participation in a cooperative community in adherence of your goal to provide housing to low income residents you will access the income of current and potential members to ensure your membership is composed of least low income members or that of your membership is comprised of members earning not more than of the very low income levels for that area members will complete and sign a yearly disclosure form you have an open membership application without restriction as provided by law if accepted members must agree to follow your bylaws and policies approved by members some other rights and responsibilities of members listed in your bylaws are letter cg catalog number 47630w members have the right to be involved in your consensus decision making members have the right to speak at meetings members have the right to make proposals and to amend bylaws members have the responsibility to promote your mission members have the responsibility to compost and recycle their waste furthermore your bylaws state all members are directors and everyone serving on the board_of directors must be a collective member in addition there is no separation between the activities of your board and that of your membership in holding meetings decision making and or otherwise officers cannot make any decisions on behalf of the membership you have officer positions consisting of the coordinator assistant coordinator and co-financial officers officers will have no more decision making power other than any member all members are required to sign an agreement which describes the rules responsibilities and expectations required of your members and the role of the collective as a whole for example because you operate as a collective each member is required to provide in_kind labor to you as needed and in equal proportion to other members and agrees to provide such labor which may include clerical service building maintenance and common grounds maintenance as well as any other reasonable work approved by the collective moreover according to the agreement the collective as a whole on a consensus basis can terminate one's membership members are required to pay monthly fees which are determined at your annual meeting by a consensus of your members these fees must cover the loan mortgage payments on the building utilities taxes a percentage for the maintenance reserve fund and for any funds the members agree to create to ensure that low income residents are benefiting your bylaws include provisions limiting the amount of monthly individual membership fees to not exceed of your area's monthly low-income rate you will ensure your membership is composed of at least low income members or that of membership is comprised of members earning not more than of the very low-income levels for the area once all loans mortgages have been paid off a new fund will be created to collect money from members that will be used to expand the availability of affordable housing in your area you currently own and operate one house as a cooperative home in addition to operating the cooperative you will provide educational workshops and other educational activities to eliminate prejudice and discrimination in housing and further the principles of tolerance and cooperation for example you will provide in house trainings and workshops about inclusion anti-oppression and discrimination as well as offering these workshops for the larger community at little or no charge none will be turned away your first workshop was about racism and you invited an outside letter cg catalog number 47630w educational_organization to conduct this training these workshops will use about of your funds you are also operating a community garden finally you explained the main idea behind cooperative housing is to allow for members to own their own dwelling without having to shoulder all of the costs alone by owning one house we are already allowing people to receive this benefit and once the current house is paid off another can be saved for and purchased through living cooperatively expenses are at minimum allowing members to own a home by working together to work on the building and grounds as well as sharing supplies for cleaning kitchen appliances and dishes and tools we have been able to make home ownership possible law sec_501 c of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the regulations states that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a -1 c of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must establish that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests letter cg catalog number 47630w revrul_71_395 c b describes a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works did not qualify for exemption under sec_501 c revrul_72_147 1972_1_cb_147 describes an organization formed to provide low_income_housing to families but giving preference for housing to employees of a farm proprietorship operated by the individual who created and controls the organization did not qualify for exemption under sec_501 c revproc_96_32 sec_1 purpose dollar_figure this revenue_procedure sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable as described in sec_501 c of the internal_revenue_code because they relieve the poor and distressed as described in sec_1 c -l d of the income_tax regulations sec_3 safe_harbor for relieving the poor and distressed dollar_figure an organization will be considered charitable as described in sec_501 c if it satisfies the following requirements the organization establishes for each project that a at least percent of the units are occupied by residents that qualify as low-income and b either at least percent of the units are occupied by residents that also meet the very low-income limit for the area or percent of the units are occupied by residents that also do not exceed percent of the area's very low-income limit up to percent of the units may be provided at market rates to persons who have incomes in excess of the low-income limit in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the court case 305_f2d_814 4th cir describes a corporation organized by world war ii veterans for the purpose of purchasing a government housing project and converting it to cooperative nonprofit housing for members individuals become members in the housing unit and the number of members was limited to the number of units the court held that the organization did not qualify under sec_501 because it its activities were of the nature of an economic and letter cg catalog number 47630w private cooperative undertaking the organization did not promote social welfare because it furnished housing to only a certain group of individuals as opposed to the community as a whole it was a public spirited but a private endeavor that only provided incidental public benefit application of law you are not described in sec_501 c of the code because you fail the operational_test as per sec_1 c -1 a of the regulations you are not described in sec_1 c -1 c of the regulations because you are operating for the non-exempt private purpose of providing housing on a cooperative basis to members for example your members who are also your directors and residents of your facility are contractually obligated to pay monthly dues to you these dues are pooled for the purpose of paying your member's living_expenses as determined by the members residents this non-exempt purpose is substantial and precludes you from exemption you fail the inurement provisions described in sec_1_501_c_3_-1 of the regulations your bylaws specifically state that all members are directors and everyone serving on the board_of directors must be a collective member in addition there is no separation between the activities of the board and that of the membership in holding meetings decision making and or otherwise you are not described in sec_1_501_c_3_-1 of the regulations because you are a membership_organization operating for the mutual benefit of members for example you pool members' resources which lower the cost per member in all the services associated with home ownership members are also required to provide in_kind labor to you as needed and in equal proportion to other members your operations keep expenses at a minimum allowing members to own a home this demonstrates you are operating for substantial private interests which precludes you from qualifying under sec_501 c you are like the cooperative art gallery described in revrul_71_395 because you also operate on a cooperative basis for the private benefit of your members in addition new members are only admitted by approval of the existing members your members are being directly benefited by your operations which illustrates you are operating for the private purposes of your members you are also similar to the organization described in revrul_72_147 because your housing for low income individuals benefit the same individuals who control you although your membership requirements are similar to the safe_harbor provisions in revproc_96_32 your operations primarily serve the private interests of your members letter cg catalog number 47630w you are like the organization in better business bureau v commissioner although you may have some charitable and educational activities the presence of the non-exempt purpose of operating for the private benefit of your members who are also in control of your operations is substantial in nature and precludes you from exemption under sec_501 c you are like the organization that failed to qualify under sec_501 c described in commissioner v lake forest inc because you are operating a housing cooperative primarily benefiting a select few individuals moreover your activities are characteristic of an economic and private undertaking consequently your activities primarily serve private interests disqualifying you from exemption under sec_501 c applicant's position you state living on a cooperative basis helps conserve resources and assists low income individuals make home ownership possible by working together and sharing resources you help keep monthly living_expenses for members low and provide affordable and equitable housing service response to applicant's position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 c although you provide housing for low income individuals your cooperative housing undertaking benefits designated individuals who control you as explained in the preceding facts and analysis therefore you fail the operational_test because your time and resources are primarily devoted to operating_on_a_cooperative_basis that benefits your members conclusion based on the facts and information provided you are not operating exclusively for exempt purposes as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you are operating for the benefit of your members therefore you do not meet the operational_test as required by sec_1 c -1 d ii of the regulations you have not demonstrated that you do not allow your net_earnings to inure to private individuals as required by sec_1 c -1 b of the regulations you do not serve a public rather than a private interest as required by sec_1 c -1 d ii of the regulations accordingly you do not qualify for exemption as an organization described in sec_501 c of the code and you must file federal_income_tax returns contributions to you letter cg catalog number 47630w are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a protest statement explaining your views and reasoning you must submit the protest statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your protest statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication types of information that should be included in your protest statement can be found in publication the protest statement must be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your protest will be considered incomplete without this statement if an organization's representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code section b provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely tamera ripperda director exempt_organizations letter cg catalog number 47630w
